UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :        19Cr620 (DLC)
 UNITED STATES OF AMERICA,               :
                                         :            ORDER
                -v-                      :
                                         :
 UNIQUE CHAVIS,                          :     USDC SDNY
                      Defendant.         :     DOCUMENT
                                         :     ELECTRONICALLY FILED
 --------------------------------------- X     DOC #:
                                               DATE FILED: 3/15/2020
DENISE COTE, District Judge:

     The sentencing of Unique Chavis is currently scheduled to

occur on March 20 at 2:00 pm.   It is hereby

     ORDERED that the Government and defendant shall confer as

to whether the sentencing should be adjourned in light of the

COVID-19 outbreak.

     IT IS FURTHER ORDERED that any such request for an

adjournment or opposition to the adjournment request must be

received no later than two business days before the scheduled

sentencing proceeding.   A request for an adjournment shall

include the parties’ proposal for a new sentencing date.


Dated:    New York, New York
          March 15, 2020


                                ____________________________
                                        DENISE COTE
                                United States District Judge
